Citation Nr: 0000566	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-19 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for service-connected 
traumatic arthritis of the right acromioclavicular joint, 
status post acromioclavicular separation, currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from June 1978 to June 1981 
and from October 1981 to November 1984.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1997, 
from the St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans Affairs (VA) which confirmed and 
continued a 20 percent evaluation for traumatic arthritis of 
the right acromioclavicular joint, status post 
acromioclavicular separation.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  Traumatic arthritis of the right acromioclavicular joint 
resulting from an inservice acromioclavicular separation is 
currently manifested by pain on heavy lifting and limitation 
of motion of the right arm for abduction to shoulder level.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 20 percent for traumatic arthritis of the right 
acromioclavicular joint, status post acromioclavicular 
separation are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5201, 5202, 5203 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claim was received from the veteran in September 1996 
seeking an increased evaluation for his service-connected 
right shoulder disorder.  The veteran claimed that his 
service-connected traumatic arthritis of the right 
acromioclavicular joint, status post acromioclavicular 
separation had worsened.  The United States Court of Appeals 
for Veterans Claims (formerly U.S. Court of Veterans 
Appeals)(hereinafter "CAVC") has held a claim for an 
increased rating for a disability to be well grounded when an 
appellant indicates that the severity of the disability has 
increased.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631-
32 (1992).  Accordingly, we find the claim for an increased 
rating of traumatic arthritis of the right acromioclavicular 
joint, status post acromioclavicular separation to be well 
grounded.  Furthermore, he has not indicated that any 
probative evidence not already associated with the claims 
folder is available; therefore, the duty to assist him has 
been satisfied.  38 U.S.C.A. 5107(a) (West 1991).

In a rating decision in December 1984, the RO granted service 
connection for traumatic arthritis of the right 
acromioclavicular joint resulting from acromioclavicular 
separation and assigned a 10 percent disability evaluation 
effective from November 1984.  The RO confirmed and continued 
the 10 percent disability evaluation in a June 1986 rating 
decision.  Based on a Board decision that a 20 percent 
disability evaluation under Diagnostic Codes 5003-5201 was 
warranted, the RO granted a 20 percent disability evaluation 
effective from November 10, 1984, the date following 
separation from service in a June 1987 rating decision.   

A copy of a letter from Diana C. Harris, M.D. written in 
August 1996 was included with the veteran's claim received in 
September 1996.  The veteran was referred to Dr. Harris by VA 
to be seen for complaints of right shoulder pain and periodic 
numbness of his right upper extremity.  These symptoms were 
exacerbated by his job and had worsened in the preceding 
three or four years.  The letter noted that the veteran had 
worked as a boiler service technician for the past nineteen 
years which he started while in the Navy.  Clinical findings 
were reported as showing the right trapezius muscles were 
tender and there was mild atrophy of the right shoulder as 
compared with the left shoulder.  There was pain on abduction 
of 110 degrees and tenderness over the biceps tendon.  Dr. 
Harris' impression was that the veteran has degenerative 
changes secondary to the old injury to his right shoulder.  
According to Dr. Harris, the paresthesias and numbness were 
very likely related to the old right shoulder injury.  Dr. 
Harris prescribed medication for the pain and recommended 
that the veteran move into a job requiring less physical 
exertion with his upper extremities.  

The veteran was afforded a VA medical examination in December 
1996.  The veteran related that he injured his right shoulder 
during a baseball game in service.  The veteran reported that 
he was employed at a hospital in Pensacola, Florida, where he 
works in the boiler room and also handles air conditioning 
equipment.  The veteran had complaints of pain in the right 
shoulder and related that he was being treated by a 
rheumatologist who prescribed medication which gave some 
relief from the pain.

The examiner found no evidence of muscle atrophy about his 
shoulders and good muscle strength in shoulders and forearms 
when tested in abduction and adduction and flexion at 
extension.  Range of motion for the right shoulder was 
flexion to 170 degrees, extension to 45 degrees, internal 
rotation to 45 degrees, external rotation to 90 degrees, and 
abduction to 90 degrees.  There was pain noted in the 
anterior right shoulder on full flexion and also internal 
rotation.  

According to the December 1996 X-ray report, the right 
shoulder demonstrates post surgical changes with some 
calcification at the lateral end of the clavicle as shown 
February 1996.  Additional findings were that the 
glenohumeral joint was normal and the coracoclavicular 
relations were normal.

The diagnosis was a history of injury to the right shoulder.  
In addition, the examiner diagnosed "almost a normal range 
of motion of the right shoulder and in fact, it compares 
almost exactly with the range of motion of the left shoulder 
where the [veteran] has no complaints."  The examiner 
further mentioned that in contrast to Dr. Harris' report, "I 
fail to see any evidence of muscle atrophy in the shoulder 
area and also I find that he has very good muscle strength 
here."

The veteran contends that the examining doctor suffered 
hearing loss and did not hear when the veteran first 
indicated that he was experiencing pain during the 
examination of his right shoulder.  

Treatment records for April and May 1997 from Kirby L. 
Turnage, M.D. were submitted.  The veteran had been referred 
to Dr. Turnage by Dr. Harris for complaints of chronic right 
shoulder pain.  The veteran related the initial injury in 
1980 and subsequent treatment.  The records of the surgeries 
were not available for review.  He noted that he has had 
progressive pain over the last several years and was unable 
to sleep on his right shoulder.  The veteran described 
experiencing shooting pain down his arm when he abducts his 
shoulder beyond 90 degrees.  The clinical examination 
findings noted a well-healed scar over the clavicle region 
consistent with a Mumford incision.  Neck range of motion was 
reported as full and symptoms consistent with radiculopathy 
could not be reproduced.  Discomfort was noted upon forward 
flexion internal rotation, diagonal flexion internal rotation 
and abduction internal rotation.  He was minimally tender 
lateral and anterolateral to the acromion.  Shoulder 
discomfort was also noted with internal rotation alone and 
with the right hand to the left shoulder with the degree of 
shoulder flexion at 90 degrees.  

Dr. Turnage interpreted the X-rays as showing a type 
II/borderline type III acromion on the outlet view with 
calcification in the area of the apparent Mumford procedure 
and in the area approximating the normal location of the 
coracoacromial clavicular ligament.  There were no 
significant degenerative changes of the glenohumeral joint 
proper and no specific evidence for calcification near the 
insertion point of the rotator cuff.  Dr. Turnage noted that 
on the AP view there was sclerosis near the insertion point 
of the supraspinatus possibly consistent with chronic 
impingement type problems.  The impression was impingement of 
the right shoulder and status post Mumford and possible 
reconstructive procedure.  

Dr. Turnage commented that the veteran had symptoms highly 
consistent with impingement and "this may be a problem that 
is completely independent of his previous Mumford/distal 
clavicle and even reconstructive procedure."  With respect 
to the calcification noted of the coracoclavicular area, Dr. 
Turnage wrote that he doubted this was the primary cause of 
the veteran's pain.  The veteran was to bring in prior 
treatment records for review.  

After review of the prior treatment records on a following 
visit, Dr. Turnage indicated that the veteran had a third 
degree AC separation on the right, followed by a Mumford 
procedure and later reconstruction of the coracoclavicular 
ligaments with Mersilene tape.  Dr. Turnage observed that the 
veteran could remain tender around the area where the 
coracoclavicular ligaments would be and in the area of the 
resection.  There was no sign of deep infection.  Clinical 
findings revealed "a little anterior apprehension with 
abduction external rotation."  Significant anterior 
subluxation could not be reproduced and there was no history 
of frank dislocation of the shoulder.  The doctor recommended 
that the veteran carry heavy things primarily in his left 
hand.  

Dr. Turnage re-examined the shoulder and noted that the 
impingement maneuvers all reproduced discomfort.  It was 
difficult to separate out the area where the veteran had the 
clavicular resection from the impingement.  In order to try 
to differentiate between the two, the doctor injected 
Lidocaine into the subacromial space and the veteran was to 
return in two weeks.

At the follow-up office visit on May 23, 1997, it was noted 
that the veteran had excellent results from the subacromial 
space injection for the duration of the Lidocaine.  Dr. 
Turnage wrote:  "This is encouraging in that this localizes 
the pain primarily to the area of his subacromial space and 
puts less credence in the possibility that the pain is coming 
from his previous AC joint area surgery."  Surgery was 
discussed with the veteran with the recommendation of an 
arthroscopic bursectomy and acromioplasty for the significant 
impingement and other procedures depending on what was 
diagnosed arthroscopically.  

The veteran presented testimony at a personal hearing in 
January 1998 at the RO as evidenced by a copy of the hearing 
transcript contained in the claims file.  He testified that 
he has problems lifting heavy equipment, especially over 50 
pounds.  His doctors have recommended that he work in another 
field or occupation.  He described the symptoms and 
manifestations he experiences.  He takes medication for the 
pain prescribed by Dr. Harris whom he has seen periodically 
and who referred him to Dr. Turnage.  

Analysis

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Diagnostic 
Code 5003 (1999).

A 20 percent evaluation is warranted for limitation of motion 
of the major arm when motion is possible to shoulder level.  
A 30 percent evaluation is warranted for limitation of motion 
of the major arm when motion is possible to midway between 
the side and shoulder level.  A 40 percent evaluation 
requires that motion be limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201 (1999).

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  38 C.F.R. § 
4.71 (1999).  With forward elevation (flexion) and abduction, 
range of motion for the arm is from the side of the body 
(zero degrees) to above the head (180 degrees) with the mid-
point of 90 degrees where the arm is held straight out from 
the shoulder.  Id.

None of the range of motion findings discussed above show 
that the criteria for a 30 percent disability rating have 
been met.  At no time has the veteran had limitation of left 
arm motion to 25 degrees from the side.  At the December 1996 
VA examination, flexion of the right shoulder was to 170 
degrees, almost normal with the arm above the head, while 
abduction was to 90 degrees, i.e. shoulder level.  Therefore, 
the criteria for a disability rating in excess of 20 percent 
have clearly not been met under Diagnostic Code 5201.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the CAVC held 
that, in evaluating a service-connected disability involving 
a joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The CAVC in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1999).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement.  38 C.F.R. § 4.45(f) 
(1999).

The evidence shows that the veteran's right shoulder 
complaints consist primarily of pain, especially with use.  
However, he has not contended that he has any episodes where 
he experiences greater limitation of motion of the right 
shoulder.  Moreover, the most current medical evidence from 
Dr. Turnage in 1997 indicated that the pain of which the 
veteran complains is attributable to impingement and not to 
his previous AC joint area surgery.  Although Dr. Harris 
noted mild atrophy, the VA examiner in December 1996 found no 
evidence of muscle atrophy in the right shoulder.  Further, 
there was a finding of good muscle strength in his shoulder 
and forearm.  These findings do not indicate the veteran's 
inability to use his left arm due to his symptoms.  

The veteran certainly experiences some functional loss as a 
result of his right shoulder condition, as evidenced by the 
medical opinions suggesting that he carry heavy things in his 
left arm or find other employment because of this disability.  
Moreover, he consistently complains of pain on motion of the 
right shoulder.  However, the evidence indicates that most, 
if not all, of the pain is attributed to the impingement 
disorder and not to the previous AC joint area surgery.  
Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  A 20 percent disability rating contemplates a 
moderate level of impairment of employment due to the 
service-connected disorder.  The fact remains that the 
veteran has been employed in a position requiring physical 
activity for more than twenty years and has been able to 
retain that position despite his right shoulder disability.  
The Board concludes that the currently assigned 20 percent 
disability rating adequately compensates the veteran for his 
service-connected right shoulder disability and for any 
increased functional loss he may experience with physical 
activities above the shoulder level.

The Board has considered all other potentially applicable 
diagnostic codes. The maximum evaluation available under 
Diagnostic Code 5203 is 20 percent, and that rating requires 
either nonunion of the clavicle or scapula with loose 
movement of the minor extremity or dislocation of the 
clavicle or scapula of the minor extremity.  Therefore, this 
diagnostic code does not provide the basis for an increased 
rating.

In order to receive a disability rating in excess of 20 
percent, the evidence would have to show malunion of the 
humerus with marked deformity, recurrent dislocation of the 
humerus at the scapulohumeral joint, fibrous union or 
nonunion of the humerus of the major extremity under 
Diagnostic Code 5202; loss of head of the humerus (flail 
shoulder) under Diagnostic Code 5202; or ankylosis of the 
scapulohumeral articulation (the scapula and humerus move as 
one piece) under Diagnostic Code 5200.  However, the medical 
evidence does not show that any of these criteria have been 
met.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the veteran's disability in his favor.  However, the 
objective medical evidence does not create a reasonable doubt 
regarding the current level of his right shoulder disability.  
As indicated above, the medical evidence does not show the 
presence of limitation of arm motion to 25 degrees from the 
side such as would warrant a disability rating in excess of 
20 percent.  Accordingly, the Board finds that the 
preponderance of the evidence is against assignment of an 
increased disability rating for the veteran's service- 
connected traumatic arthritis of the right acromioclavicular 
joint, status post acromioclavicular separation.


ORDER

An increased evaluation for traumatic arthritis of the right 
acromioclavicular joint, status post acromioclavicular 
separation is denied.  


		
	NANCY I. PHILLIPS 
	Member, Board of Veterans' Appeals

 

